Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                       No. 04-16-00436-CV

                  IN THE INTEREST OF G.T. AND D.M.T., CHILDREN,

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01964
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on July 5, 2016.
Appellant’s brief was originally due on August 15, 2016. On August 15, 2016, appointed
counsel of record, Mr. Joseph Bohac, filed a motion requesting a twenty-day extension of time in
which to file appellant’s brief.

       We GRANT the motion and Mr. Bohac is ORDERED to file appellant’s brief no later
than September 6, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court